DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed August 23, 2021 is acknowledged and has been entered.  Claims 1-17 are pending and will be examined.

Allowable Subject Matter
Claims 1-17 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,868,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the February 23, 2021 remarks are persuasive in overcoming the rejection over Zhong.  These arguments were persuasive in bringing clarity to understanding the roles of the different probes within the method as claimed.  In particular, Applicant’s arguments note “Zhong describes a probe system that allows for detection of multiplexed probes based on the presence, absence and intensity of different probes of different targets” and that “most of the probes assay 
These arguments are persuasive because the individual roles of the probes, in light of the remarks, are far more clearly established.  Further, Fig 1 and Fig 3, for example, highlight how the reference probe, the mutation probe, the drop off probe and the non-extendible dark probe are depicted and where the probes bind to the genomic regions within partitions.  The interaction between these probes and the way the signal would be detected for different types of targets is best depicted in Figure 12 and in paragraph 154 of the specification.  This format of probes is not taught or suggested in the prior art.  Therefore, the claims are free of the art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637